UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Discovery Growth Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2007 Date of reporting period: September 30, 2007 Item 1. Schedule of Investments: Putnam Discovery Growth Fund The fund's portfolio 9/30/07 (Unaudited) COMMON STOCKS (99.1%)(a) Shares Value Advertising and Marketing Services (1.2%) FTD Group, Inc. $7,182,576 Omnicom Group, Inc. Aerospace and Defense (4.9%) Alliant Techsystems, Inc. (NON) (S) Boeing Co. (The) Curtiss-Wright Corp. (S) Goodrich Corp. (S) L-3 Communications Holdings, Inc. Lockheed Martin Corp. United Technologies Corp. Airlines (0.2%) US Airways Group, Inc. (NON) Automotive (1.0%) BorgWarner, Inc. Harley-Davidson, Inc. Tenneco Automotive, Inc. (NON) (S) Banking (1.6%) New York Community Bancorp, Inc. U.S. Bancorp Wells Fargo & Co. Basic Materials (0.4%) Ceradyne, Inc. (NON) (S) Biotechnology (1.0%) Medicines Co. (NON) (S) PDL BioPharma, Inc. (NON) (S) Building Materials (1.0%) American Standard Cos., Inc. Genlyte Group, Inc. (The) (NON) (S) Sherwin-Williams Co. (The) Chemicals (1.8%) Albemarle Corp. Lubrizol Corp. (The) Sigma-Adrich Corp. Terra Industries, Inc. (NON) Commercial and Consumer Services (3.7%) Chemed Corp. Dun & Bradstreet Corp. (The) Equifax, Inc. Jackson Hewitt Tax Service, Inc. (S) Morningstar, Inc. (NON) (S) Pre-Paid Legal Services, Inc. (NON) URS Corp. (NON) Watson Wyatt Worldwide, Inc. Class A Communications Equipment (2.1%) Cisco Systems, Inc. (NON) Comtech Telecommunications Corp. (NON) F5 Networks, Inc. (NON) Harris Corp. Computers (5.3%) Agilysys, Inc. ANSYS, Inc. (NON) (S) Apple Computer, Inc. (NON) Avocent Corp. (NON) (S) Commvault Systems, Inc. (NON) Dell, Inc. (NON) Electronics for Imaging, Inc. (NON) (S) Insight Enterprises, Inc. (NON) Jack Henry & Associates, Inc. National Instruments Corp. Research in Motion, Ltd. (Canada) (NON) Conglomerates (0.5%) Danaher Corp. Construction (0.7%) Chicago Bridge & Iron Co., NV (Netherlands) Consumer Finance (1.2%) American Express Co. Capital One Financial Corp. Countrywide Financial Corp. Mastercard, Inc. Class A Consumer Goods (1.2%) Jarden Corp. (NON) (S) Procter & Gamble Co. (The) Consumer Services (1.3%) Liberty Media Holding Corp. - Interactive Class A (NON) Nutri/System, Inc. (NON) (S) SRA International, Inc. Class A (NON) WebMD Health Corp. Class A (NON) Electronics (5.7%) Altera Corp. Amphenol Corp. Class A Avnet, Inc. (NON) General Cable Corp. (NON) Intermec, Inc. (NON) (S) Mentor Graphics Corp. (NON) Microchip Technology, Inc. Silicon Laboratories, Inc. (NON) Spreadtrum Communications, Inc. ADR (China) (NON) (S) Trimble Navigation, Ltd. (NON) TTM Technologies, Inc. (NON) (S) Energy (5.1%) Cameron International Corp. (NON) ENSCO International, Inc. (S) FMC Technologies, Inc. (NON) Grant Prideco, Inc. (NON) Halliburton Co. (S) Helix Energy Solutions Group, Inc. (NON) National-Oilwell Varco, Inc. (NON) Smith International, Inc. (S) Tidewater, Inc. Energy (Other) (0.7%) JA Solar Holdings Co., Ltd. ADR (China) (NON) Suntech Power Holdings Co., Ltd. ADR (China) (NON) (S) Engineering & Construction (1.2%) McDermott International, Inc. (NON) Entertainment (0.3%) Town Sports International Holdings, Inc. (NON) (S) Environmental (1.0%) Foster Wheeler, Ltd. (NON) (S) Financial (2.5%) Advanta Corp. Class B Assurant, Inc. FCStone Group, Inc. (NON) Intercontinental Exchange, Inc. (NON) MGIC Investment Corp. Moody's Corp. Nasdaq Stock Market, Inc. (The) (NON) Health Care Services (7.5%) Aetna, Inc. Amedisys, Inc. (NON) (S) Charles River Laboratories International, Inc. (NON) (S) DaVita, Inc. (NON) Express Scripts, Inc. (NON) Health Net, Inc. (NON) Laboratory Corp. of America Holdings (NON) (S) LifePoint Hospitals, Inc. (NON) Lincare Holdings, Inc. (NON) Medco Health Solutions, Inc. (NON) UnitedHealth Group, Inc. WellCare Health Plans, Inc. (NON) WellPoint, Inc. (NON) Homebuilding (0.1%) NVR, Inc. (NON) (S) Household Furniture and Appliances (0.9%) Select Comfort Corp. (NON) (S) Whirlpool Corp. Insurance (1.4%) American International Group, Inc. Berkshire Hathaway, Inc. Class B (NON) Hilb, Rogal & Hamilton Co. Investment Banking/Brokerage (3.2%) Affiliated Managers Group (NON) Bear Stearns Cos., Inc. (The) BlackRock, Inc. Blackstone Group LP (The) (NON) Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) MF Global, Ltd. (NON) T. Rowe Price Group, Inc. Lodging/Tourism (0.9%) Las Vegas Sands Corp. (NON) (S) Wyndham Worldwide Corp. Machinery (3.5%) AGCO Corp. (NON) Caterpillar, Inc. Gardner Denver, Inc. (NON) Joy Global, Inc. Lincoln Electric Holdings, Inc. Manitowoc Co., Inc. (The) Parker-Hannifin Corp. Terex Corp. (NON) Manufacturing (0.7%) Actuant Corp. Class A (S) Media (0.4%) Walt Disney Co. (The) Medical Technology (4.7%) Becton, Dickinson and Co. C.R. Bard, Inc. (S) DENTSPLY International, Inc. Hospira, Inc. (NON) Kinetic Concepts, Inc. (NON) (S) Medtronic, Inc. (S) Meridian Bioscience, Inc. (S) Respironics, Inc. (NON) Waters Corp. (NON) Metals (2.4%) Cleveland-Cliffs, Inc. (S) Freeport-McMoRan Copper & Gold, Inc. Class B PAN American Silver Corp. (Canada) (NON) Quanex Corp. Steel Dynamics, Inc. (S) Oil & Gas (4.3%) Compagnie Generale de Geophysique-Veritas SA ADR (France) (NON) ConocoPhillips Devon Energy Corp. EOG Resources, Inc. Helmerich & Payne, Inc. Hess Corp. Occidental Petroleum Corp. Tesoro Corp. Valero Energy Corp. Pharmaceuticals (3.2%) Cephalon, Inc. (NON) (S) Johnson & Johnson Salix Pharmaceuticals, Ltd. (NON) (S) Sepracor, Inc. (NON) Teva Pharmaceutical Industries, Ltd. ADR (Israel) (S) Valeant Pharmaceuticals International (NON) (S) Publishing (0.5%) McGraw-Hill Cos., Inc. (The) Real Estate (0.3%) CB Richard Ellis Group, Inc. Class A (NON) Realex Properties Corp. (Canada) Restaurants (1.2%) Domino's Pizza, Inc. (S) Sonic Corp. (NON) (S) Starbucks Corp. (NON) Yum! Brands, Inc. Retail (6.1%) Abercrombie & Fitch Co. Class A (SEG) Aeropostale, Inc. (NON) Best Buy Co., Inc. (S) Brown Shoe Co., Inc. CROCS, Inc. (NON) CVS Caremark Corp. Dress Barn, Inc. (NON) (S) Expedia, Inc. (NON) Home Depot, Inc. (The) Lowe's Cos., Inc. Ross Stores, Inc. Staples, Inc. USANA Health Sciences, Inc. (NON) (S) Wolverine World Wide, Inc. Schools (0.7%) Apollo Group, Inc. Class A (NON) Career Education Corp. (NON) Semiconductor (1.5%) Advanced Energy Industries, Inc. (NON) (S) Applied Materials, Inc. Brooks Automation, Inc. (NON) KLA-Tencor Corp. Lam Research Corp. (NON) (S) Mattson Technology, Inc. (NON) Shipping (0.4%) Omega Navigation Enterprises, Inc. (Marshall Islands) (S) Software (3.7%) Adobe Systems, Inc. (NON) Autodesk, Inc. (NON) BMC Software, Inc. (NON) Cadence Design Systems, Inc. (NON) (S) Informatica Corp. (NON) JDA Software Group, Inc. (NON) (S) Microsoft Corp. Oracle Corp. (NON) Technology (1.1%) Affiliated Computer Services, Inc. Class A (NON) ON Semiconductor Corp. (NON) (S) Technology Services (2.7%) Accenture, Ltd. Class A (Bermuda) Automatic Data Processing, Inc. Cognizant Technology Solutions Corp. (NON) DST Systems, Inc. (NON) eBay, Inc. (NON) Google, Inc. Class A (NON) (S) Telecommunications (0.4%) j2 Global Communications, Inc. (NON) 92,340 Textiles (0.6%) Maidenform Brands, Inc. (NON) 307,154 Toys (0.3%) RC2 Corp. (NON) (S) 72,900 Transportation Services (0.7%) Expeditors International of Washington, Inc. 18,200 860,860 Landstar Systems, Inc. 110,700 4,646,079 Trucks & Parts (0.1%) WABCO Holdings, Inc. 18,100 Total common stocks (cost $718,515,342) CONVERTIBLE PREFERRED STOCKS (0.0%)(a) Shares Value MarketSoft Software Corp. escrow (acquired 2/9/06, cost $2,953) (Private)(RES)(NON)(F) 182,257 $7,910 Totality Corp. Ser. D, $0.346 cum. cv. pfd. (acquired 7/27/00, cost $311,442) (Private)(RES)(NON)(F) 122,060 12 Total convertible preferred stocks (cost $314,395) SHORT-TERM INVESTMENTS (20.5%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 4.50% to 6.49% and due dates ranging from October 1, 2007 to November 27, 2007 (d) $143,486,049 $143,255,032 Putnam Prime Money Market Fund (e) 19,398,525 19,398,525 Total short-term investments (cost $162,653,557) TOTAL INVESTMENTS Total investments (cost $881,483,294) (b) FUTURES CONTRACTS OUTSTANDING at 9/30/07 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation S&P 500 Index (Long) 1 $384,525 Dec-07 $10,021 Total NOTES (a) Percentages indicated are based on net assets of $792,484,276 . (b) The aggregate identified cost on a tax basis is $881,664,836, resulting in gross unrealized appreciation and depreciation of $95,125,289 and $28,511,157, respectively, or net unrealized appreciation of $66,614,132. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at September 30, 2007 was $7,922 or less than 0.1% of net assets. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at September 30, 2007. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At September 30, 2007, the value of securities loaned amounted to $138,021,819. Certain of these securities were sold prior to period-end. The fund received cash collateral of $143,255,032 which is pooled with collateral of other Putnam funds into 52 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $598,881 for the period ended September 30, 2007. During the period ended September 30, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $270,669,838 and $259,119,449, respectively. (F) Is valued at fair value following procedures approved by the Trustees. (S) Securities on loan, in part or in entirety, at September 30, 2007. At September 30, 2007, liquid assets totaling $10,021 have been designated as collateral for open futures contracts. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: During the period, Putnam Fiduciary Trust Company, the fund's transfer agent, began utilizing shareholder systems and systems support provided by DST Systems, Inc. and certain of its affiliates. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Discovery Growth Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: November 29, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 29, 2007
